DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election without traverse of Group I, claims 1-18 in the reply filed on February 9, 2020 is acknowledged.
Claims 19-20 are withdrawn because they are drawn to non-elected invention. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 8, 2021, August 4, 2020, September 13, 2019 and March 25, 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

a peptide comprising the amino acid sequence NKLCEYNWHNKTFELPRARVNT (SEQ ID NO: 1);
a lipid mixture comprising dioleoyl phosphatidylcholine (DOPC) and cholesterol; a short synthetic lipopeptide which is PAM3Cys-Ser-(Lys)4 (SEQ ID NO: 3); and
 Montanide® ISA 51 VG.
Claim 15 is rejected because it does not further limit the antigen comprising a B-cell epitope, an amphipathic compound and a hydrophobic carrier in claim 1.
Applicant should amend claim 15 to recite: “wherein the B-cell epitope is a peptide comprising the amino acid sequence NKLCEYNWHNKTFELPRARVNT (SEQ ID NO: 1),
“wherein the amphipathic compound is selected from the group consisting of lipid mixture comprising dioleoyl phosphatidylcholine (DOPC), cholesterol; and a short synthetic lipopeptide which is PAM3Cys-Ser-(Lys)4 (SEQ ID NO: 3); 
and “wherein the hydrophobic carrier is Montanide® ISA 51 VG”.
Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mansour (WO 2013/049941 in IDS on 8/4/2020).
Mansour discloses a method for inducing an antibody immune response in a human subject comprising administering by intramuscular injection a low dose vaccine comprising an antigen capable of inducing humoral response, comprising a B-cell epitope, an amphipathic compound such as lipid mixture comprising PAM3Cys-Ser-(Lys)4 identical with present SEQ ID NO: 3, DOPC, cholesterol, Freund’s incomplete adjuvant known Montanide®ISA 51 VG, and further comprising an adjuvant (see claims 1-40 and Examples 1-6, page 53, lines 1-6, page 56, lines 20-29). Mansour expressly discloses that each vaccine dose consist of 50 µl of influenza antigen, liposomes, adjuvant and the mineral oil carrier (see page 49, lines 16-30 and page 57, lines 29-30). Mansour expressly discloses that his composition is substantially free of water (see page 49, lines 15-19 and page 51, lines 14-25). Mansour expressly discloses intramuscular injection of the low dose vaccine composition in mice and rabbits (see Examples 1 and 3).
Thus by this disclosure Mansour anticipates the present claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour (WO 2013/049941 in IDS on 8/4/2020) in view of Saelens et al. (US Patent 10,117,926).
Mansour teaches a method for inducing an antibody immune response in a human subject comprising administering an antigen capable of inducing humoral response, comprising a B-cell epitope, an amphipathic compound such as lipid mixture comprising PAM3Cys-Ser-(Lys)4 identical with present SEQ ID NO: 3, DOPC, cholesterol, Freund’s incomplete adjuvant known Montanide®ISA 51 VG, and further comprising an adjuvant (see claims 1-40 and Examples 1-6, page 53, lines 1-6, page 56, lines 20-29). Mansour expressly discloses that each vaccine dose consist of 50 µl of influenza antigen, liposomes, adjuvant and the mineral oil carrier (see page 49, lines 16-30 and page 57, lines 29-30). Mansour expressly discloses that his composition is substantially free of water (see page 49, lines 15-19 and page 51, lines 14-25). Mansour expressly discloses intramuscular injection of the low dose vaccine composition in mice and rabbits (see Examples 1 and 3).
Mansour teaches Alhydrogel (aluminum hydroxide) adjuvant (see page 53, lines 7-10).
Mansour does not expressly teach RSV antigen of present SEQ ID NO: 1. Mansour does not expressly teach booster vaccination or does not compare the vaccination with and without the alum adjuvant as required by present claims 6-7.
Saelens teaches RSV vaccine comprising a B cell epitope antigen identical with present SEQ ID NO: 1 (see SEQ ID NO: 1 in Saelens and sequence alignment below). Saelens teaches a first, second and third booster administration (see Figures 17-20 and Example 2).
Present SEQ ID NO: 1 and SEQ ID NO: 1 in US Patent 10,117,926
Query Match             100.0%;  Score 127;  DB 1;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NKLCEYNVFHNKTFELPRARVNT 23
              |||||||||||||||||||||||
Db          1 NKLCEYNVFHNKTFELPRARVNT 23


	It would have been prima facie obvious to provide Mansours low does vaccine composition comprising Saelens RSV peptide identical with present SEQ ID NO: 1 because Saelens teaches that vaccination of mice with RSV peptide identical with present SEQ ID NO: 1 induced protective antibody immune responses in mice and rats challenged with RSV (see Examples 1-13). 
	It would have been prima facie obvious to administer booster doses of the RSV vaccine because Saelens teaches higher titers of RSV specific antibodies after the second booster dose (see Figure 22).
	Regarding present claims 5-7, it would have been within the skill of the ordinary artisan to optimize the timing of booster dose and it would have been expected to obtain the results recited in claims 6-7. 
	Regarding present claim 8, it would have been obvious to vaccinate the age groups recited in claim 8, since those are the groups affected by RSV (see Saelens) as well as other viral infections.  Thus the present invention would have been prima facie obvious at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.9,925,142 in view of Saelens et al. (US Patent 10,117,926).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A method for inducing an antibody immune response in a human subject, comprising administering parenterally to the human subject a low dose volume of a composition comprising: an antigen comprising a B-cell epitope; an amphipathic compound; and a hydrophobic carrier, wherein the low dose volume of the 
The claims of U.S. Patent No.9,925,142 are drawn to A method for inducing an enhanced cytotoxic T lymphocyte (CTL) response comprising administering a composition comprising: a carrier consisting essentially of oil or which is a water-in-oil emulsion, wherein the oil is mineral oil, nut oil or squalene; liposomes; at least one antigen comprising a CTL epitope; and at least one T helper epitope: wherein the antigen and the T helper epitope are encapsulated within said liposomes in a low dose composition. The claims do not teach B-cell epitope. 
Saelens teaches RSV vaccine comprising a B cell epitope antigen identical with present SEQ ID NO: 1 (see SEQ ID NO: 1 in Saelens and sequence alignment below). Saelens teaches a first, second and third booster administration (see Figures 17-20 and Example 2).
	It would have been prima facie obvious to provide U.S. Patent No.9,925,142 vaccine composition comprising Saelens RSV peptide identical with present SEQ ID NO: 1 because Saelens teaches that vaccination of mice with RSV peptide identical with present SEQ ID NO: 1 induced protective antibody immune responses in mice and rats challenged with RSV (see Examples 1-13). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No.10,272,042 in view of Saelens et al. (US Patent 10,117,926).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A method for inducing an antibody immune response in a human subject, comprising administering parenterally to the human subject a low 
The claims of the U.S. Patent No.10,272,042 are drawn to A method for inducing an enhanced cytotoxic T lymphocyte (CTL) response thereby treating cancer or inhibiting or preventing the growth or proliferation of cancer cells in a subject in need of cancer treatment comprising: encapsulating at least one antigen comprising a CTL epitope and at least one T helper epitopes in liposomes; combining said liposomes with a carrier consisting essentially of oil or a water-in-oil emulsion to form a composition; and administering said composition to said subject. The claims do not teach B-cell epitope. 
Saelens teaches RSV vaccine comprising a B cell epitope antigen identical with present SEQ ID NO: 1 (see SEQ ID NO: 1 in Saelens and sequence alignment below). Saelens teaches a first, second and third booster administration (see Figures 17-20 and Example 2).
	It would have been prima facie obvious to provide U.S. Patent No.10,272,042 vaccine composition comprising Saelens RSV peptide identical with present SEQ ID NO: 1 because Saelens teaches that vaccination of mice with RSV peptide identical with present SEQ ID NO: 1 induced protective antibody immune responses in mice and rats challenged with RSV (see Examples 1-13). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No.10,232,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are .
Claims of U.S. Patent No.10,232,052 are drawn to An injectable composition comprising: a carrier comprising a continuous phase of oil; liposomes comprising a saturated or unsaturated phospholipid; and a polynucleotide encapsulated within said liposomes, said polynucleotide encoding a polypeptide and being operably linked to a promoter functional in mammalian cells, wherein said carrier and said liposomes are present in a ratio of 1:1 by volume. 
The peptide vaccine is obvious over the polynucleotide of U.S. Patent No.10,232,052.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,105,435. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A method for inducing an antibody immune response in a human subject, comprising administering parenterally to the human subject a low dose volume of a composition comprising: an antigen comprising a B-cell epitope; an amphipathic compound; and a hydrophobic carrier, wherein the low dose volume of the composition is less than 100 µl and induces an antibody immune response to the B-cell epitope in the human subject.
Claims of U.S. Patent No.10,105,435 are drawn to A method for vaccinating against an infectious disease by inducing a protective humoral (B-cell epitope) immune response against a pathogen of the infectious disease, said method comprising administering to a subject an .

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.9,498,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A method for inducing an antibody immune response in a human subject, comprising administering parenterally to the human subject a low dose volume of a composition comprising: an antigen comprising a B-cell epitope; an amphipathic compound; and a hydrophobic carrier, wherein the low dose volume of the composition is less than 100 µl and induces an antibody immune response to the B-cell epitope in the human subject.
Claims of U.S. Patent No.9,498,493 are drawn to An injectable composition comprising: a carrier comprising mannide oleate and a continuous phase of mineral oil; liposomes comprising an unsaturated phospholipid; and a polynucleotide encapsulated within said liposomes, said polynucleotide encoding a polypeptide and being operably linked to a promoter functional in mammalian cells; wherein said carrier and said liposomes are present in a ratio of 1:1 by volume.
Thus the present claims are obvious over the claims of U.S. Patent No.9,498,493.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 21-24, 26-35 of copending Application No. 16/283,486 in view of Saelens et al. (US Patent 10,117,926).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A method for inducing an antibody immune response in a human subject, comprising administering parenterally to the human subject a low dose volume of a composition comprising: an antigen comprising a B-cell epitope; an amphipathic compound; and a hydrophobic carrier, wherein the low dose volume of the composition is less than 100 µl and induces an antibody immune response to the B-cell epitope in the human subject.
The claims of the copending application are drawn to A composition, comprising: (a) an antigen that is expressed by a tumor cell; (b) liposomes; (c) a DNA-based_polyI:C polynucleotide; and (d) a carrier comprising a continuous phase of a hydrophobic substance.
The claims do not teach B-cell epitope. 
Saelens teaches RSV vaccine comprising a B cell epitope antigen identical with present SEQ ID NO: 1 (see SEQ ID NO: 1 in Saelens and sequence alignment below). Saelens teaches a first, second and third booster administration (see Figures 17-20 and Example 2).
	It would have been prima facie obvious to provide the vaccine composition of US Application number No. 16/283,486 comprising Saelens RSV peptide identical with present SEQ ID NO: 1 because Saelens teaches that vaccination of mice with RSV peptide identical with present SEQ ID NO: 1 induced protective antibody immune responses in mice and rats challenged with RSV (see Examples 1-13). 


Pertinent references
Dalton et al. (US Application Publication US 2004/0133160) discloses low dose vaccine compositions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648